Nott, J.
The only question in this case, in addition to, the one taken in the-first case, is, whether the jury-can find a person guilty of petit larceny, where the property stolen is proved to be of greater value than twelve pence. However absurd it may appear, that a jury who are sworn to determine a case according to evidence, should be authorised to find goods stolen of less value than twelve pence, when all the witnesses swear they are of much greater value, it is what Judge Blackstone calls a pious perjury, which they have been indulged in, until it has become the law of the land. The principle has been too long established, to be now called in question, and, therefore, a new trial must be refused.
Smith, Bkevakd, and Grimke, Js., concurred.